I must admit that I cannot ascertain a logical reason for the General Assembly to make immunity dependent on the observance of R.C. 4511.03 for EMS employees and not for firefighters. I can discern no difference in the functions of these emergency vehicles that justifies separate standards. I believe that for public safety, all emergency vehicles should observe R.C.4511.03.
Nevertheless, in this situation in which immunity pivots on the distinction, I would hold that the EMS unit driver's function was that of an EMS driver and not her ancillary role as an employee of the fire department. If the distinction is to be made, the classification should be decided on the employee's function rather than on the title held or the happenstance of an individual's payroll. Accordingly, I would reverse the trial court's decision and deny immunity in this case.